DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 8, 10-13 in the reply filed on 6/28/21 is acknowledged.   Claims 9, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species inventions I, III there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the phrases “claims 2 and 3 of” (see par. 007 of the specification) should be deleted and such subject matters should also further details out instead of refer to claims.   Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter such as “a positioning control device” (claim 8, lines 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (Note that specification only discloses a positioning circuit 31, 51).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 8, 10-13 are objected to because of the following informalities:  
The phrases: “a positioning control device for controlling the position of” (claim 8, lines 1- 2) should be changed to:--“ a positioning control circuit  for controlling  position of ”--  .  Appropriate correction is required.
Similar changes as suggested above should be applied to all claims 8, 10-13, respectively.
“multiple moving bodies “(claim 8, line 3) should be changed to:--“the moving bodies”—to reflect the changes above.
“single machine base or multiple connected machine bases”(claim 8, line 4) should be changed to:--“a  base of a  component mounting apparatus”--.
“via the machine base”(claim 8, line 6) should be updated to:--“via the base of the component mounting apparatus”--, similar to this should also applied to the rest of the dependent claims 10-13.
	“a two-degree-of-freedom control system, the two-degree-of-freedom control system including: ”(claim 8, lines 8-9) should be updated to:--“ the two-degree-of-freedom control system including: a combination of feedback control and feedforward control; and ”--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,  10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the position of moving bodies”(claim 8, line 2) lacks proper antecedent basis.
Whether “multiple moving bodies” (claim 8, line 3) as same as “moving bodies in claim 8, line 2 or not?

	Whether or not “a two-degree-of-freedom control system” (claim 8, line 8) as same as that in lines 2-3 of claim 8.  Further, it is suggested the above should be deleted.
	“the moving body” (claim 8, line 10) lacks  proper antecedent basis  should be:--“a moving body of the moving bodies”--.
	 “the moving body” (see claim 8, lines 12, 16, 17, 21, 28, 32 and 36-37) should be changed to:--“ the moving body of the moving bodies”--.  
	The phrase:“the disturbance non-interference-enabling compensation system of the positioning control device performs the disturbance non-interference-enabling compensation by correcting the operation amount and the input of the feedback compensator of the moving body on the disturbance-receiving side using the output of the first multiplier and the output of the second multiplier”(claim 8, lines 34-38) should be updated to: -- “wherein the disturbance non-interference-enabling compensation system of the positioning control circuit performs the disturbance non-interference-enabling compensation by correcting the operation amount and the input of the feedback compensator of the moving body of the moving bodies on the disturbance-receiving side using the output of the first multiplier and the output of the second multiplier “--.    Appropriate correction is requested.
	“the multiple moving bodies” (claim 10, line 3) should be changed to:--“the moving bodies”--.
	“the moving body” (see claims 11-12, line 4 ) should be changed to:--“ the moving body of the moving bodies”--.  
	“wherein there are multiple moving bodies” (claim 13, line 3) should be changed to:--“wherein the moving bodies”--.
	Claims 8, 10-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in this case a list of structural elements under body of the claims 8, 10-13 but lacking or  no interconnections between the elements in order to form a working system.    Appropriate correction is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt